     Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 1 of 15 PageID #: 2193




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

ROY WILMOTH, JR.                                                                     PLAINTIFF

v.                                                   CIVIL ACTION NO: 3:20-CV-120-NBB-RP

ALEX M. AZAR, II in his official capacity
as Secretary of the United States Department
of Health and Human Services                                                       DEFENDANT

                      WILMOTH’S OPPOSITION TO DEFENDANT’S
                         MOTION FOR SUMMARY JUDGMENT

       The Secretary’s motion for summary judgment should be denied.

       The Secretary’s base claim to the unilateral power to abrogate the common law simply

contradicts the direction of the Supreme Court. Moreover, as he has in other cases, the Secretary

continues to conflate “precedential” and “collateral estoppel.” Those are distinct legal concepts.

The Secretary has failed to meet his burden of showing, through statutes passed by Congress, that

there is a “clearly expressed” Congressional intent to abrogate the common law. The Secretary is

bound by collateral estoppel, the same as any litigant.

       As to the elements of collateral estoppel, the Secretary’s claim that there is a material

difference between, e.g., July 2018 (when ALJ Petrylak found coverage) and June 2018 (when

ALJ Bryant denied coverage) is without basis. The Secretary’s claim that there are “limits” when

he could have appeared in any of the proceedings at issue is simply unsupported.

       The Secretary’s motion should be denied.

                                        I.       DISCUSSION

A.     Standard of Review

       The Secretary’s claim that the court “may only scrutinize the record” (citing Leggett v.

Chater, 67 F.3d 558, 564 (5th Cir. 1994)) is not correct. See Dkt. #58 at 7. As explained in Mr.
     Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 2 of 15 PageID #: 2194




Wilmoth’s own motion for summary judgment, because of the nature of collateral estoppel, a later

issued decision that becomes final may have preclusive effect on an earlier issued, but non-final,

decision. See Dkt. #60 at 3. Thus, independent of their inclusion in the administrative record, this

Court may take notice of the “judicial fact” of the subsequent decisions of Cohn-Moros, e.g.,

regardless of whether they were before the agency at the time the Bryant/Council decisions issued

or thereafter. See Opoka v. INS, 94 F.3d 392, 394-95 (7th Cir. 1996) (“derelict” in duty to not

consider later issued decision).

       Further, in this case, the Secretary is attempting to rely on non-record information

regarding the number of appeals pending in 2016 in support of his defense that he was not fully

represented in Mr. Wilmoth’s cases. See Dkt. #58 at 18 (citing non-record FEDERAL REGISTER

publication by the Secretary). The Secretary should be consistent: either non-record “evidence”

can be considered (in which case everything comes in) or it cannot (and the Secretary’s reliance

on his own FEDERAL REGISTER publications should be rejected).

B.     The Secretary’s Comments Regarding LCDs

       The Secretary’s brief includes a number of comments regarding LCDs. See Dkt. #58 at 4-

5 and 9-10.

       Local Coverage Determinations (LCDs) are policies developed by contractors to the

Secretary that guide consideration at levels below reconsideration and reflect the contractors

starting point for claim consideration. See 42 U.S.C. § 1395ff(f)(2)(B). On initial consideration

and redetermination, the lower levels claim processing apparatus is bound by LCDs. However, on

reconsideration by the Qualified Independent Contractor (QIC) and at the ALJ and Council level,

LCDs are non-binding. See 42 C.F.R. § 405.968(b)(2) (“QICs are not bound by LCDs[.]”); 42

C.F.R. § 405.1062(a) (“ALJs … and the Council are not bound by LCDs[.]”). Each of those


                                                 2
     Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 3 of 15 PageID #: 2195




entities is free to not follow an LCD’s recommendation but, if they choose not to follow it, the

regulations require an explanation. The Secretary does not dispute this. See Dkt. #58 at 10, n. 3.

Thus, LCDs control the initial processing of a claim but are merely something to consider at the

QIC, ALJ, and Council levels. In the decisions on which collateral estoppel is based in this case,

the ALJs considered the LCD, rejected it, and found that tumor treatment field therapy (TTFT)

was medically reasonable and necessary for Mr. Wilmoth.

C.       The Secretary Did Not Overcome the Presumption of Collateral Estoppel

         As Mr. Wilmoth noted in his own motion for summary judgment, there is a presumption

that collateral estoppel applies when agencies act in a “judicial capacity.” See Dkt. #60 at 4-5.

That presumption can only be overcome if the statute expresses a Congressional intent to abrogate

the common law. See Astoria Federal Savings & Loan Assoc. v. Solimino, 501 U.S. 104, 107-8

(1991) (“will apply except where a statutory purpose to the contrary is evident.”); U.S. v. Texas,

507 U.S. 529, 539 (1993) (“statute must ‘speak directly’ to the question addressed by the common

law”).    If the statute is compatible with the pre-existing practice of the common law, the

presumption is not overcome. See BFP v. Resolution Trust Corp., 511 U.S. 531, 543 (1994).

Finally, the party asserting that the common law does not apply bears the burden of establishing

that Congress intended a change. See Green v. Block Machine Co., 490 U.S. 504, 521 (1989).

         While statutes are required to overcome the presumption, the Secretary’s brief focuses on

his regulations.    See Dkt. #58 at 8 (“The applicable Medicare regulations provide …”).

Regulations are not statutes and the Secretary’s regulations indicate nothing about Congress’

intent. Thus, e.g., the Secretary’s citation to 42 C.F.R. § 405.1062(b) for the proposition that ALJ

decisions are not “precedential” and only apply to specific cases cannot overcome the presumption.

See Dkt. #58 at 10. No amount of regulations can substitute for the lack of Congressional intent


                                                 3
      Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 4 of 15 PageID #: 2196




to abrogate the common law of collateral estoppel.

         The only statute the Secretary cites is 42 U.S.C. § 1395ff(d)(2)(B). See Dkt. #58 at 10.

That Statute provides:

         DAB hearing procedure
              In reviewing a decision on a hearing under this paragraph [i.e., an ALJ decision],
              the Departmental Appeals Board1 shall review the case de novo.

On its face, the Statute merely describes the common situation where a matter is reviewed de novo

on appellate review. Of course, such review does not mean without regard to legal principles.

Instead, it means that the matter is reviewed with no deference to the conclusions of the tribunal

being reviewed. See, e.g., In re: Deitz, 760 F.3d 1028, 1043 (9th Cir. 2014) (“independent, with

no deference given to the trial court’s conclusion.”).

         Indeed, motions granting summary judgment are reviewed by appeals courts de novo, as

are District Court rulings on issue preclusion. See, e.g., Kariuki v. Tarango, 709 F.3d 495,

501(summary judgment), 506 (collateral estoppel) (5 th Cir. 2013). Thus, if de novo review were

inconsistent with collateral estoppel, collateral estoppel could never apply. Obviously, that is

erroneous.

         Applying the Supreme Court’s standards, § 1395ff(d)(2)(B) does not “speak directly” to

the issue of collateral estoppel (Texas, 507 U.S. at 534) or reflect that a “statutory purpose to the

contrary is evident.” Astoria, 501 U.S. at 108. Further, like de novo review of the application of

collateral estoppel on appeal in Circuit Courts, de novo Council review is compatible with the pre-

existing practice of collateral estoppel, meaning the presumption is not overcome. BFP, 511 U.S.

at 543 (phrase “compatible with pre-existing practice” not sufficient to overcome presumption).

         None of the cases cited by the Secretary say otherwise. See Dkt. #58 at 10. Porzecanski



1
    The Medicare Appeals Council is also known as the Departmental Appeals Board.
                                                 4
     Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 5 of 15 PageID #: 2197




v. Azar, 943 F.3d 472 (D.C. Cir. 2019) concerns the application of equitable estoppel and says

nothing about collateral estoppel. Likewise, Almy v. Sebelius, 679 F.3d 297 (4th Cir. 2012)

concerns the arbitrary and capricious standard across multiple cases and parties and, again, says

nothing about collateral estoppel.

       The Secretary did not bear his burden of overcoming the presumption of collateral estoppel

and collateral estoppel applies to Medicare cases.

D.     Alleged Interference With Implementation of the Medicare Statute

       Independent of the presumption of collateral estoppel and the lack of Congressional intent

to abrogate it, the Secretary alleges that collateral estoppel would interfere with his “discretion” to

implement the Medicare statute. See Dkt. #58 at 11. Put simply, the Secretary has no discretion

to abrogate the common law of collateral estoppel. That is a power reserved to Congress under

the Constitution and the applicable cases from the Supreme Court.

       Moreover, it is not correct to say that collateral estoppel would preclude individual

adjudication of Medicare claims. Instead, each claim would continue to be considered on its

individual merits. In the cases where collateral estoppel applies, it will properly preclude re-

litigation of an issue previously decided with the appropriate result. Collateral estoppel does not

preclude individual adjudication.

       The Secretary’s citation to Homan & Crimen, Inc. v. Harris, 626 F.2d 1201 (5th Cir. 1980)

is wide of the mark. See Dkt. #58 at 12. That case concerns something called the Provider

Reimbursement Review Board (PRRB). The PRRB is not composed of ALJs. Instead, the PRRB

is a five-member panel of “persons knowledgeable in the field of healthcare reimbursement” (42

C.F.R. § 405.1817) charged with reviewing accounting decisions of contractors regarding

reimbursements to providers. In the words of the Seventh Circuit, the PRRB is comprised of


                                                  5
    Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 6 of 15 PageID #: 2198




“minions” within the Department. Homemakers North Shore, Inc. v. Bowen, 832 F.2d 408, 413

(7th Cir. 1987). Thus, the PRRB is not an instance of the Department acting in a “judicial capacity”

and is irrelevant.

        Almost all of the other cases cited by the Secretary are of the same ilk. That is, the

Secretary repeatedly cites to cases where the Department is not acting in a judicial capacity or that

have statements concerning either the arbitrary and capricious standard or equitable estoppel.

None of those are relevant.

        One case the Secretary cites merits some comment, mostly because the Secretary’s

parenthetical is apt to mislead. The Secretary cites Freeman v. U.S. Dep’t of the Interior, 37 F.

Supp. 3d 313, 344-45 (D.D.C. 2014) for the proposition that “unappealed ALJ ruling could not

estop the United States.” See Dkt. #58 at 13. There, the plaintiff sought to rely on ALJ decisions

in “unrelated contest proceedings”, not involving the plaintiff, in which one ALJ determined that

he had no jurisdiction to resolve an issue and another dismissed a case without prejudice as a result

of a private party’s failure to comply with filing requirements. Relying on these decisions, the

plaintiff contended that the DOI was collateral estopped because “the alignment in subject matter

… is as close as possible.” The district court rejected the argument on three grounds: 1) outside

the context of collateral estoppel, decisions of ALJ are not binding on the DOI; 2) the ALJ

decisions themselves demonstrated why they were “unappealed” and did not reflect an

acquiescence by the DOI in the ALJ’s ruling; and 3) only mutual collateral estoppel applies against

the United States, and the plaintiffs were not parties to the prior ALJ’ decisions.

        The simple description of the case illustrates its inapplicability. Here, Mr. Wilmoth was a

party to the prior ALJ decisions. Those decisions, in fact, determined his rights and the Secretary’s

liability and the Secretary did not appeal them. Finally, Mr. Wilmoth is not asserting that the prior


                                                  6
     Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 7 of 15 PageID #: 2199




decisions are “precedential” or bind the Secretary with regard to anyone other than Mr. Wilmoth

himself.

E.        Collateral Estoppel Does Not Interfere With “Presentment”

          Respectfully, the Secretary’s comments regarding “presentment” appear to reflect

confusion as to the relief sought in this case. In this case, Mr. Wilmoth seeks relief only as it

regards his claim for coverage for the months of April-June 2018 and seeks no prospective relief.

Moreover, as a technical matter, a case like this seeks “injunctive relief” not “damages” (i.e., an

injunction requiring the Secretary to provide coverage for the claims at issue). See Bowen v.

Massachusetts, 487 U.S. 879, 893-901 (1988). Thus, the injunction sought has no relationship to

“future” claims Mr. Wilmoth might submit.

          The Secretary’s heavy reliance on Porzecanski is misplaced. See Dkt. #58 at 14-16. There,

the plaintiff sought an injunction mandating coverage of any “future claims” the plaintiff might

submit.     Id. at 475 (“prospective equitable relief”).    By contrast, Mr. Wilmoth seeks only

retrospective relief. Further, the Secretary’s reading of the Porzecanski case is erroneous. In

Porzecanski, the plaintiff both appealed the denial of a Medicare claim and sought declaratory and

injunctive relief regarding any “future claims” he might submit. While reversing the denial of

coverage for the claim at issue, the district court concluded that it could not issue declaratory and

injunctive relief as to possible “future claims.” Only the denial of declaratory and injunctive relief

as to “future claims” was the subject of appeal and the district court’s decision as to the claim

actually denied was not at issue. See Porzecanski, 943 F.3d at 477-78. Porzecanski said nothing

about collateral estoppel or preclusion with respect to the claim actually appealed to (and reversed

by) the district court and only concerned the request for prospective relief.

          Again, the Secretary simply has not shown that the presumption has been overcome or


                                                  7
     Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 8 of 15 PageID #: 2200




cited a single case barring the application of collateral estoppel to Medicare cases.

F.     The Elements of Collateral Estoppel Are Present In This Case

       All the elements of collateral estoppel are present and bar the Secretary from denying Mr.

Wilmoth’s claim on the grounds that TTFT is not “medically reasonable and necessary” and a

Medicare covered benefit for him.

       1.      The Issues in the Cases Are Identical

       As Mr. Wilmoth showed in his own summary judgment papers, the identical issues of what

TTFT was “medically reasonable and necessary” and a Medicare covered benefit for him were

litigated in each of the cases on which collateral estoppel is based as well as the decision of ALJ

Bryant being appealed in this case. See Dkt. #60 at 16-17.

       The Secretary’s claim that the issues are different because each decision relates to

particular months does not stand up to even passing scrutiny. As noted, issues/facts are identical

unless they are materially different with respect to the conclusions reached. Id. There is no

material difference between, e.g., June 2018 (when coverage was found) and April 2018 (when

ALJ Bryant denied coverage). TTFT did not get any less effective, any less safe, or any less life-

extending in the passage of those months and there certainly is no evidence to conclude that it did.

Nor is there any change to Mr. Wilmoth’s glioblastoma multiforme (GBM) diagnosis. There is

unfortunately no cure.

       The Secretary’s reliance on Applied Medical Resources Corp. v. United States Surgical

Corp., 435 F.3d 1356, 1361-62 (Fed. Cir. 2006) (Dkt. #58 at 17) is particularly off-base. Applied

is a patent case discussing reasonable royalties. Under Federal Circuit precedent (absent an

established royalty), a reasonable royalty is based on the rate the parties would have accepted in a

hypothetical negotiation taking place just before the infringement began. Id. at 1361 (“must relate


                                                 8
     Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 9 of 15 PageID #: 2201




to the time the infringement occurred”). Thus, the reasonable royalty determined in one case for

infringement beginning on one date cannot collaterally estop either party from arguing for a

different reasonable royalty for separate acts of infringement beginning on a different date at issue

in a later case.

        The identical issues of whether TTFT was “medically reasonable and necessary” and a

“Medicare covered benefit” (as well as the various sub-issues) for Mr. Wilmoth was at stake in all

the cases.

        2.         The Same Issue Was Actually Litigated

        For the same reasons that the Secretary asserts that the issue are not identical, the Secretary

asserts that the same issues were not litigated. Thus, for the same reasons, the Secretary is wrong.

As demonstrated in Mr. Wilmoth’s own motion for summary judgment, Mr. Wilmoth was put to

his burden of proof and ALJ decided the issue in each case on which collateral estoppel is based

and in ALJ Bryant’s decision that is being appealed.

        3.         The Secretary Was Fully Represented/
                   Had A Full and Fair Opportunity to Litigate in the Prior Action

        The Secretary’s claim that he has no opportunity to participate in proceedings below the

ALJ level are irrelevant. See Dkt. #58 at 18. As described, Medicare has a five-level claim/appeal

process. Below the ALJ level, the Secretary is not acting in a “judicial capacity” and those

proceedings cannot give rise to collateral estoppel. At issue in this case are only those proceedings

where the Secretary was acting in a judicial capacity that took place at the ALJ or Council level.




        Likewise, the Secretary’s comments regarding proceedings involving unrepresented

parties are irrelevant. See Dkt. #58 at 18. In the present case, it is undisputed that Mr. Wilmoth


                                                   9
    Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 10 of 15 PageID #: 2202




was represented in each of the proceedings and that, as a result, the Secretary had all the rights of

a litigant. See Dkt. #60 at 8-9. The Secretary simply chose not to take advantage of those

opportunities and, instead, relied on the fact that Mr. Wilmoth still bore the burden of proof.

        The Secretary further claims that “it is impracticable for the Secretary to litigate thousands

of appeals annually filed by providers and represented beneficiaries.” See Dkt. #58 at 18 (citing a

FEDERAL REGISTER publication of appeals pending in September 2016). Before addressing the

Secretary’s factual claim, as Mr. Wilmoth has previously pointed out, this is irrelevant. Whatever

the number of appeals, the Secretary is subject to collateral estoppel. See U.S. v. Mendoza, 464

U.S. 154, 159-60 (1984) (United States bound by collateral estoppel though it was a party to ~1/3

of all litigation in 1982).

        With regard to the Secretary’s factual claim, no doubt the Court must have been curious

why the Secretary was citing statistics from 2016 in a paper filed in October 2020. Indeed, why

would the Secretary do that when he must have more recent statistics? The answer appears to be

that 2015 and 2016 represented a unique “spike” in appeals caused by a very aggressive auditing

program of hospital stays that resulted in the retroactive denial of hundreds of thousands of claims

and, commensurately, hundreds of thousands of appeals by the hospitals. When the Secretary

could not meet the statutory mandate to issue ALJ decisions within 90 days of appeal (and was

instead projecting 4-5 years), the hospitals brought suit seeking a writ of mandamus in a case

currently styled American Hospital Association v. Azar, Case No. 14-cv-851 (D.D.C.) (Boasberg,

J.). There, the district court issued a writ of mandamus ordering the Secretary to reduce the backlog

according to a schedule and to submit quarterly reports on the progress. See Dkt. #89. The most

recent report was filed on September 24, 2020 and reflects ~201,000 pending appeals (rather than

the 650,000 mentioned in the Secretary’s papers). See Exhibit A. Further, the writ requires the


                                                 10
    Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 11 of 15 PageID #: 2203




Secretary to reduce the backlog by 50% by the end of FY21 and eliminate it by the end of FY22.

While Mr. Wilmoth believes this all to be irrelevant, the number provided in the Secretary’s

briefing is apt to mislead the Court as to the true situation.

        Further, as reflected in the Secretary’s answers to Mr. Wilmoth’s interrogatories, the actual

number of represented beneficiary appeals in FY19 was 2,602. As addressed below, these are

appeals, not beneficiaries, and the beneficiary appeal count is but a fraction of that number.

Moreover, the Secretary has published information indicating that in FY19, ~54% of ALJ requests

were dismissed (e.g., untimely filed, beneficiary passed away).2 This implies that the actual

number of hearings was ~1,197 (i.e., 23 ALJ hearings a week). Indeed, this is the maximum

number of represented beneficiary appeals the Secretary could participate in if he chose not to rely

on the fact that the beneficiary bears the burden of proof (as he did in Mr. Wilmoth’s cases). It

strains credulity for the Secretary (with a budget of >$750 billion) to argue that he cannot

participate.

        Moreover, Mr. Wilmoth notes the multiplication of the ALJ hearing count as a result of the

Secretary’s refusal to abide by collateral estoppel. The documents in this case alone reflect eight

(8) ALJ decisions for the same treatment to the same beneficiary (whose GBM condition cannot

be cured). Each beneficiary who needs ongoing treatment and is subject to the Secretary’s policies

is likely to have multiple claims each year resulting in multiple ALJ decisions. Thus, the Secretary

should not be heard to complain that his own misguided policies have so multiplied the number of

appeals that it would be unfair to apply collateral estoppel and the cycle must continue without

end. Indeed, applying collateral estoppel would reduce the call on the Secretary’s resources from

repeated litigation of identical issues and that reduction is one of the purposes of collateral


2
  https://www.hhs.gov/about/agencies/omha/about/current-workload/decision-
statistics/index.html
                                                  11
     Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 12 of 15 PageID #: 2204




estoppel.

           The Secretary’s claim that he cannot appeal a decision of an ALJ if he chooses not to

participate in the ALJ hearing is simply not true. See Dkt. #58 at 18. Pursuant to 42 C.F.R. §

405.1110, regardless of whether the Secretary chooses to appear or not, the Secretary can appeal

a decision of the ALJ on so-called “own motion review.” 42 C.F.R. § 405.1110(a) (“The Council

may decide on its own motion to review a decision or dismissal issued by an ALJ or attorney

adjudicator. CMS or any of its contractors may refer a case to the Council for it to consider[.]”).

As provided, the Council can independently take up appeals or can receive “referrals” for appeals

from CMS or any contractor.           Thus, the Secretary’s contentions in this regard are simply

unsupported.

           The Secretary had a full and fair opportunity to litigate.

G.         Alleged Lack of Incentive

           The Secretary contends that collateral estoppel should not apply because he lacked

incentive to litigate Mr. Wilmoth’s cases. See Dkt. #58 at 19. Of course, that exception to

collateral estoppel depends on a disparity in the value of a first case as compared to the value of a

second case. Here, the Secretary identifies no such disparity. Indeed, because each decision

concerns three months of Mr. Wilmoth’s TTFT coverage, each case is worth the exact same

amount. Thus, there is no disparity and the Secretary had just as much incentive to litigate the

cases on which collateral estoppel is based as he did in the case that is the subject of this appeal.

           Instead of disparity, the Secretary appears to contend that he just did not care about the

prior cases and, having forced Mr. Wilmoth to bear the expense and uncertainty of proving

coverage, the Secretary would prefer it if Mr. Wilmoth repeated that cycle as long as he continues

to live.


                                                     12
     Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 13 of 15 PageID #: 2205




        Avoiding that situation is the very reason for collateral estoppel.

H.      Alleged Effect of “New” LCD/ “Changed” Circumstances”

        The Secretary’s brief includes a number of comments regarding the possible effects of a

“new” LCD that applies to claims submitted after September 1, 2019 as well as the possibility of

“changed circumstances” in the future. See Dkt. #58 at 19-20. Respectfully, these are all

irrelevant. At issue in this case is only Mr. Wilmoth’s claim for coverage for the months of April-

June 2018, no prospective relief is sought. Whether collateral estoppel will apply in future cases

will depend on the facts of those cases. “Changed circumstances” has always been a basis on

which collateral estoppel may not apply and Mr. Wilmoth does not shy away from it. See Montana

v. U.S., 440 U.S. 147, 159 (1979) (“changes in facts essential to a judgment will render collateral

estoppel inapplicable”). Thus, the Secretary’s comments in this regard are merely speculative.

I.      Other Bases for Reversal

        Mr. Wilmoth strongly believes that the Secretary’s decision denying coverage is not

supported by substantial evidence and could be reversed on the merits. That is, there is simply

overwhelming evidence that TTFT is safe and effective, not experimental, and medically

reasonable and necessary for Mr. Wilmoth and there is no evidence to the contrary. TTFT has

become the standard of care for GBM.

        Nevertheless, because of the importance of the underlying issue of collateral estoppel and

stopping endless battles over coverage that are costly and render inconsistent results, Mr. Wilmoth

has decided to focus his grounds for relief on collateral estoppel. A coverage finding that relates

to only a few months here or there and will not stop the ongoing drain on resources and worry

associated with repeated litigation.

        To the extent that it is relevant, the Secretary’s claim that the Administrative Procedure


                                                 13
   Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 14 of 15 PageID #: 2206




Act does not apply to cases arising under 42 U.S.C. § 405(g) is not correct. See Dkt. #58 at 21

(citing Estate of Morris v. Shalala, 207 F.3d 744 (5th Cir. 2000)). Pursuant to § 405(g), the

Secretary’s “findings of fact” are evaluated under the “substantial evidence” standard. All other

issues are evaluated under the standards of the APA. See, e.g., Friedman v. Sebelius, 686 F.3d

813, 826-27 (D.C. Cir. 2012) (“We therefore review the Secretary’s decision to exclude the

Appellants according to the arbitrary and capricious standard”).

       While Mr. Wilmoth battles brain cancer, the Secretary should not be allowed to draw him

into an endless battle for coverage.

                                       II.      CONCLUSION

       For the reasons set forth above, the Secretary’s motion should be denied and Mr. Wilmoth’s

motion granted.

       Dated: November 16, 2020.

                                             Respectfully submitted

                                             /s/ H. Ruston Comley
                                             H. Ruston Comley (MS Bar #102307)
                                             Watkins & Eager PLLC
                                             400 East Capital Street (39201)
                                             Post Office Box 650
                                             Jackson, Mississippi 39205-0650
                                             Telephone: (601) 965-1900
                                             Facsimile: (601) 965-1901
                                             rcomley@watkinseager.com

                                             /s/ James C. Pistorino
                                             James Charles Pistorino (Admitted PHV)
                                             Parrish Law Offices
                                             224 Lexington Drive
                                             Menlo Park, California 94025
                                             Telephone: (650) 400-0043
                                             Facsimile: (412) 561-6253
                                             james@dparrishlaw.com




                                                14
   Case: 3:20-cv-00120-NBB-RP Doc #: 63 Filed: 11/16/20 15 of 15 PageID #: 2207




OF COUNSEL:

Robert R. Baugh
Sirote & Permutt, P.C.
Post Office Box 55727
Birmingham, Alabama 35255-5727
Telephone: (205) 930-5307
Facsimile: (205) 212-3860
rbaugh@sirote.com



                                  CERTIFICATE OF SERVICE

          I hereby certify that I filed the foregoing document electronically, using the CM/ECF
system, which will send notification of such filing to all parties of record in the above-captioned
matter.
          This, the 16th day of November 2020.

                                               /s/ H. Ruston Comley
                                               H. Ruston Comley




                                                 15
